DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       
 
                                    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019, 10/14/2020, 11/16/2021 and 12/14/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure difference determining device”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a pressure difference determining device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a pressure difference determining” without reciting sufficient structure to achieve the function. 
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The “pressure difference determining device” limitation has been interpreted to invoke 35 USC 112 (f) however the specification/disclosure fails to establish what this structure is (see the rejection under 35 U.S.C. 112(b) below). 
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

                                    Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “a pressure difference determining device”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitations “heat transfer fluid” in line 19 and throughout the claim. This limitation is unclear because a heat transfer fluid is already established in claim 1 (line 6) and It’s unclear if these are two different heat transfer fluids or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the heat transfer fluid --.
Claim 1 recites the limitations “geothermally heated water” in line 35. This limitation is unclear because a geothermal heated water is already established in claim 1 (line 4) and it’s unclear if these are two different geothermally heated waters or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the geothermally heated water --.
Claim 1 recites the limitations “geothermally heated water” in line 38. This limitation is unclear because a geothermal heated water is already established in claim 1 (line 4) and it’s unclear if these are two different geothermally heated waters or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the geothermally heated water --.
Claim 1 recites the limitations “district feed conduit” in line 16. This limitation is unclear because a district feed conduit is already established in claim 1 (line 5) and it’s unclear if these are two different district feed conduits or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the district feed conduit --.
Claim 1 recites the limitation “each local heating system” in line 12, is unclear since a plurality of local heating systems is required in claim 1 (line 10). For examination purposes, the limitation is being considered as -- “each of the plurality of local heating systems” --.
Claim 1 recites the term "preferably” in the limitation “preferably a temperature equal to the second temperature" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention. See MPEP § 2173.05(d). 
Claim 1 recites the limitation "the temperature of the outgoing flow" in lines 40-41. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- “a temperature of the outgoing flow” --.
Claim 4 recites the limitation " the return conduit" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- “a return conduit” --.
Claim 4 recites the limitations “a temperature of more than 100°C, preferably between 100-250°C” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).
In claim 5 the term "it" in the phrase "it is in liquid phase" is not clear as to what "it" is referring to.
Claim 5 recites the limitations “geothermally heated water” in line 3. This limitation is unclear because a geothermal heated water is already established in claim 1 (line 4) (on which this claim depends) and it’s unclear if these are two different geothermally heated waters or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the geothermally heated water --.
Claim 6 recites the limitation "the temperature of the return flow" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- “a temperature of the return flow” --.
Claim 7 recites the limitations “heat transfer fluid” in lines 3 and 4. This limitation is unclear because a heat transfer fluid is already established in claim 1 (line 6) and It’s unclear if these are two different heat transfer fluids or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the heat transfer fluid --.
Claim 7 recites the limitation “the local heating system” in line 3, is unclear since a plurality of local heating systems is required in claim 1 (line 10). For examination purposes, the limitation is being considered as --“the plurality of local heating systems”--Claim 8 recites the limitations “heat transfer fluid” in line 3. This limitation is unclear because a heat transfer fluid is already established in claim 1 (line 6) and It’s unclear if these are two different heat transfer fluids or the same. For examination purposes, the limitation is being considered as they are the same and amend the claim to -- the heat transfer fluid --.
Claim 9 recites the limitations “dimensioned for pressures up to 0.6 MPa, | MPa, or 1.6 MPa” in in line 3, it is unclear whether the district feed conduit and the district return conduit dimensioned for a pressure up to 0.6 MPa, or a pressure up to 1 MPa, or a pressure up to 1.6 MPa.
Claim 11 recites the limitations “a temperature range of the first temperature is -10-45°C, preferably 4-32°C, and a temperature range of the second temperature is -10-45°C, preferably 4-32°C” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).
Claim 12 recites the limitations “temperatures is in the range of 5-16°C, preferably in the range of 7-12°C, more preferably 8-10°C” renders the claim indefinite because the metes and bounds of the claim is not clearly set forth. In other words, the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. See MPEP 2173(c).

Further, claim limitations “a pressure difference determining device” (in claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For examination purposes, the limitation is being considered as -- a sensor or controller --.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

Due to the excessive and numerous indefinite issues, the above list is potentially not complete and the Examiner requests that the applicant proof-read all claims for any remaining issues.

                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. (US 2012/0279681). 
In regards to claim 1, Vaughan discloses a district energy distributing system (Fig. 3) comprising: a geothermal heat source system (Fig. 3) comprising a geothermal heat source (external thermal source or geothermal ground source 23; pars. 29 and 37; Fig. 3) and a feed conduit (line entering central heat exchanger 21 from geothermal heat or ground source 23; see annotated Fig. 1 below) for a flow of geothermally heated water from the geothermal heat source (23); 
          a district feed conduit (warm water conduit 14) wherein the district feed conduit (14) is configured to allow heat transfer fluid (fluid within lines 14 and 16) of a first temperature (temperature of fluid within line 14) to flow there through; a district return conduit (cool water conduit 16), wherein the district return conduit (16) is configured to allow heat transfer fluid (water) of a second temperature (temperature of fluid within line 16) to flow there through, wherein the second temperature is lower than the first temperature (note: that since the fluid has dropped in temperature since it has shed heat in heat exchange 30 when passing from district feed conduit 14 to district return conduit 16; also refer to par. 47); 
               
    PNG
    media_image1.png
    587
    931
    media_image1.png
    Greyscale

         a plurality of local heating systems (heat transfer apparatus 30; Figs. 3 and 5a-c), each having an inlet (see annotated Fig. 2 below) connected to the district feed conduit (14) and an outlet (see annotated Fig. below) connected to the district return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (20), (refer to par. 47), 
          a central heat exchanger (thermal server plant heat exchanger 21) connected to the feed conduit (14) of the geothermal heat source system (a geothermal ground source 23; par. 29) such that an incoming flow of geothermally heated water is provided to the central heat exchanger (21), wherein the central heat exchanger (21) is configured to exchange heat from the incoming flow of geothermally heated water to an outgoing flow of heat transfer fluid in the district feed conduit (14), and wherein the central heat exchanger (21) is configured to control the temperature of the outgoing flow of heat transfer fluid in the district feed conduit (14) to a temperature of 5-30°C (refer to par. 32), but fails to explicitly teach the remaining limitations of claim 1. 
          The embodiment of Fig. 5, teaches that wherein each of the local heating systems comprises: a thermal energy consumer heat exchanger (circuit heat exchangers 52, 56 and 58; Figs. 5 (a)-(c)) selectively connected to district feed conduit (14) via a thermal energy consumer valve (60 or 62) for allowing heat transfer fluid from the district feed conduit (14) to flow into the thermal energy consumer heat exchanger (52/56/58), or via a thermal energy consumer pump (55) for pumping heat transfer fluid from the district feed conduit (14) into the thermal energy consumer heat exchanger (52/56/58), 
          and connected to the district return conduit (16) for allowing return of heat transfer fluid from the thermal energy consumer heat exchanger (52/56/58) to the district return conduit (16), wherein the thermal energy consumer heat exchanger (52/56/58) is arranged to transfer thermal energy from heat transfer fluid to surroundings (refer to par. 47) of the thermal energy consumer heat exchanger (52/56/58), such that heat transfer fluid returned to the district return conduit (16) has a temperature lower than the first temperature and preferably a temperature equal to the second temperature (note: that since the fluid has dropped in temperature since it has shed heat in heat exchange 30 when passing from district feed conduit 14 to district return conduit 16; also refer to par. 32); 
         a pressure difference determining device (see the USC 112(b) rejection above for the following interpretation, temperature sensor or refrigerant pressure controller as indicated in par. 51) configured to determine a local pressure difference, Δpl, between the district feed conduit (14) and the district return conduit (16), (par. 51 discuss the pressure difference between the inlet and outlet which is representative of 14 and 16; further, pars. 60, 30 and 35); and 
        a controller (controller as disclosed on pars. 46 and 49) configured to, based on the local pressure difference, selectively control the use of either the thermal energy consumer valve (60 or 62) or the thermal energy consumer pump (par. 47 indicates the valves are controlled and further the pump is controlled via the control of the valves).                                             
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include connecting the local heating systems of the embodiment of Fig. 1 with a thermal energy consumer heat exchanger by selectively connected to district feed conduit via a thermal energy consumer valve for allowing heat transfer fluid from the district feed conduit to flow into the thermal energy consumer heat exchanger  as taught by the embodiment of Fig. 5 of Vaughan in order to operate in a heating mode (FIG. 5(a)), in a cooling mode (refer to 21 of Vaughan).
            It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include connecting the local heating systems of the embodiment of Fig. 1 with a thermal energy consumer heat exchanger by selectively connected to district feed conduit via a thermal energy consumer pump for pumping heat transfer fluid from the district feed conduit into the thermal energy consumer heat exchanger as taught by the embodiment of Fig. 5 of Vaughan in order to increase the pressure of the grey water above the pressure of water in the thermal energy circuit r (refer to 11 of Vaughan).
            It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include connecting the local heating systems of the embodiment of Fig. 1 with the district return conduit for allowing return of heat transfer fluid from the thermal energy consumer heat exchanger to the district return conduit as taught by the embodiment of Fig. 5 of Vaughan in order to draw heat from the district energy distributing system or deposit heat into the district energy distributing system (refer to 47 of Vaughan).
            It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include connecting the local heating systems of the embodiment of Fig. 1 with the thermal energy consumer heat exchanger that is arranged to transfer thermal energy from heat transfer fluid to surroundings of the thermal energy consumer heat exchanger, such that heat transfer fluid returned to the district return conduit has a temperature lower than the first temperature and preferably a temperature equal to the second temperature as taught by the embodiment of Fig. 5 of Vaughan in order to maintain the temperature of the circuit within its design operating range (refer to 5 of Vaughan).
            It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include connecting the local heating systems of the embodiment of Fig. 1 with a pressure difference determining device configured to determine a local pressure difference, Δpl, between the district feed conduit and the district return conduit; and a controller configured to, based on the local pressure difference, selectively control the use of either the thermal energy consumer valve or the thermal energy consumer pump as taught by the embodiment of Fig. 5 of Vaughan in order to ensure that the client pumps 24 do not have to overcome a large head that could limit the flow to the client and increase the pumping horsepower (refer to 35 of Vaughan).


                                
    PNG
    media_image2.png
    688
    547
    media_image2.png
    Greyscale

In regards to claim 2, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein the geothermal heat source system further comprises a return conduit (line exiting central heat exchanger 21 to geothermal heat source 23; Fig. 3) for a return flow of cooled water from the central heat exchanger (21) to the geothermal heat source (23), (as can be seen in Fig. 4).  
In regards to claim 3, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein the geothermal heat source system is a deep geothermal heat source system (refer to par. 37, wherein can be a geo-exchange field, ground water, ocean, lake).  
In regards to claim 5, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein the geothermal heat source system further comprises a suction pump (see annotated Fig. 1 above, pump 24 towards thermal server plant heat exchanger 21) configured to draw geothermally heated water from the geothermal heat source (23) to the feed conduit (line entering central heat exchanger 21; Fig. 3), and pressurize the geothermally heated water such that it is in liquid phase in the feed conduit (16), (refer to par. 34).  
In regards to claim 7, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein each of the plurality of local heating systems (30/24; Figs. 5a-5c) is configured to extract heat from heat transfer fluid entering the local heating system (30/56) via the inlet (see annotated Fig. 2 above) and return heat transfer fluid to the district return conduit (16) via the outlet (see annotated Fig. 2 above), (refer to par. 30).  
In regards to claim 8, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Vaughan teaches wherein each of the plurality of local heating systems (30/56) is configured to return local heat transfer fluid having a temperature in the range of -5-15°C (temperature range of returned water or water within 16 is -5-20°C, refer to par. 32).  
In regards to claim 10, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein the controller (controller as disclosed on pars. 46 and 49) is configured to selectively use the thermal energy consumer valve (60 or 62) when the local pressure difference indicates  that a local pressure of the heat transfer fluid of the district feed conduit (14) is larger than a local pressure of the heat transfer fluid of the district return conduit (16), (wherein when the pressure difference between the district feed and return conduit is great the valves are actuated to maintain this pressure as indicated on par. 51), wherein the controller (controller as disclosed on pars. 46 and 49) is arranged to selectively use the thermal energy consumer pump (55) when the local pressure difference indicates that the local pressure of the heat transfer fluid of the district feed conduit (14) is lower than or equal to the local pressure of the heat transfer fluid of the district return conduit (16), (the pump 55/24 is in use when the pressure difference between the district feed conduit 14 and district return conduit 16 is low or equal, par. 35).  
In regards to claim 11, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein a temperature range of the first temperature is -10-45°C, preferably 4-32°C, and a temperature range of the second temperature is -10-45°C, preferably 4-32°C (temperature range of returned water or water within 16 is -5-20°C, refer to par. 32).  
In regards to claim 12, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Vaughan teaches wherein a temperature difference between the first temperature and the second temperatures is in the range of 5-16°C, preferably in the range of 7-12°C, more preferably 8-10°C (difference between temperature ranges of feed and returned water or water within 14 and 16, refer to par. 32).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. (US 2012/0279681) in view McCabe (US 3,757,516).
In regards to claim 4, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the geothermal heat source is configured to geothermally heat the cooled water returned via the return conduit to a temperature of more than 100°C, preferably between 100-250°C.  
          McCabe teaches a geothermal energy system (Fig. 1) wherein the geothermal heat source is configured to geothermally heat the cooled water returned via the return conduit to a temperature of more than 100°C, preferably between 100-250°C (refer to col.8, lines 1-2, wherein temperature of 325°F).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan to further include the geothermal heat source is configured to geothermally heat the cooled water returned via the return conduit to a temperature of more than 100°C, preferably between 100-250°C as taught by McCabe in order to reduce the average temperature therein back down to a temperature that has a practical working pressure associated (refer to col.10, lines 27-30 of McCabe).
In regards to claim 6, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the central heat exchanger is configured to control the temperature of the return flow of cooled water from the central heat exchanger to a temperature of 10-40°C. 
 McCabe does however teach that the pressure and temperature of the water returned to the injection well should be controlled in order to prevent the fluid from flashing before returning to the well (Col. 15, lines 45-49 of McCabe). Therefore, the central heat exchanger to control the temperature of the return flow of cooled water from the central heat exchanger is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the prevention of the fluid from flashing before returning to the well (Col. 15, lines 45-49 of McCabe).       
         Therefore, since the general conditions of the claim, i.e. the temperature of the return flow of cooled water from the central heat exchanger and design factors involved, were disclosed in the prior art by McCabe, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Hartfield, by setting the central heat exchanger to be controlled the temperature of the return flow of cooled water from the central heat exchanger to be a temperature of 10-40°C.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. (US 2012/0279681) in view Froeb (DE 4432464, see attached translation).
In regards to claim 9, Vaughan as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the district feed conduit and the district return conduit are dimensioned for pressures up to 0.6 MPa, 1 MPa, or 1.6 MPa.  
        Froeb teaches heating system wherein the district feed conduit and the district return conduit are dimensioned for pressures up to 0.6 MPa, 1 MPa, or 1.6 MPa (refer to par. 3, wherein less than 6bar).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified embodiment of Fig. 3 of Vaughan such that the district feed conduit and the district return conduit are dimensioned for pressures up to 0.6 MPa, 1 MPa, or 1.6 MPa as taught by Froeb in order to prevent damage to the system can occur and the safety and reliability of the system are improved (refer to pars. 16-17 of Froeb).

                                                   Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763